Citation Nr: 0902680	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
active duty service, which included service in Nagasaki 
following World War II.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In January 2007 the appellant testified at a Board hearing.  

In February 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
January [redacted], 2000, at the age of 77.  The certificate of death 
lists the immediate cause of death as Parkinson's due to or 
as a consequence of Alzheimer's.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's fatal condition is not shown to be related 
to his period of active military service, or caused by any 
incident of service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include as due to in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication and post-
adjudication VCAA notice by letter, dated in January 2004 and 
March 2007.  The appellant was notified of the evidence 
needed to substantiate the claim of service connection for 
cause of death, namely, evidence that the veteran died of a 
service-connected injury or disease.  The appellant was also 
notified that if the veteran was rated totally disabled due 
to service-connected disability for at least 10 years before 
his death she would be entitled to dependency and indemnity 
compensation.

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the 
effective date of claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions, 
if any, for which the veteran was service-connected at the 
time of his death).

To the extent that the VCAA notice, pertaining to the 
effective date and degree of disability assignable, was 
provided after the initial adjudication, the VCAA notice was 
defective, but as the claim of service connection for the 
cause of the veteran's death is denied, no disability rating 
and effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the VCAA notice letter did not address the 
conditions, if any, for which the veteran was 
service-connected at the time of his death, the content error 
was cured without prejudice to the appellant because she had 
a meaningful opportunity to participate effectively in the 
processing of the claim as after the appellant was notified 
in the statement of the case that the veteran was not 
service-connected for any disability during his life time, 
she had the opportunity to submit additional argument and 
evidence and to address the claim at a hearing, which she 
did.  As the content timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the content error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records and private medical records and 
sought VA medical opinions.  

The veteran's radiation dose estimates were sought from the 
Defense Threat Reduction Agency's (DTRA).  In a letter in 
July 2007, DTRA indicated that according to the National 
Research Council's May 2003 report on DTRA's dose 
reconstruction program, even the most exposed occupation 
troops in Japan had probably well below 1 rem exposure.  The 
veteran's combined external gamma and internal doses to the 
brain were as follows: total external gamma dose was .004 
rem, upper bound total external gamma dose was .013, internal 
committed alpha dose to the brain was 0 rem, upper bound 
committed alpha dose to the brain was .001, internal 
committed beta plus gamma dose to the brain was 0 rem and 
upper bound committed beta plus dose to the brain was .002.  
In a letter in June 2007, it was explained to the appellant 
that for VA purposes the occupation of Hiroshima and Nagasaki 
consisted of military duties within 10 miles of either city 
from August 6, 1945 to July 1, 1946.  The appellant was 
informed that the veteran was present in VA's Nagasaki 
defined area from November 13 to 14, 1945.  

The appellant has argued that the veteran's radiation dose 
estimates were not properly calculated as additional evidence 
of radiation exposure was not considered.  The additional 
evidence she offers are copies of a letter the veteran wrote 
in September 1945, along with log entries, where he indicated 
that his ship, the USS Boston, on September 19, 1945, 500 
miles from Tokyo Bay destroyed the Japanese Battleship Nagato 
with an atomic bomb.  She further argues that the veteran was 
exposed to radiation in Sesabo, which is less than 35 miles 
from Nagasaki, as evidenced by his log entry on November 1, 
1945, where he notes the area was plagued with dysentery.  
After reviewing this evidence the Board finds that while the 
veteran was competent to describe the destruction of a 
battleship and observe wide spread illness, he was not 
competent to establish exposure to ionizing radiation.  
Furthermore, the appellant has not cited or submitted 
competent scientific or medical evidence that the veteran's 
cause of death was due to a radiogenic disease.  See 
38 C.F.R. § 3.311(b)(4).  

As the appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.

Analysis

At the time of the veteran's death, service connection was 
not in effect for any disorders.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that a disease diagnosed after discharge from service was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The cause of death as indicated on his death 
certificate in January 2000 was Parkinson's disease and 
Alzheimer's disease.  The list of these diseases is a long 
one, but it does not include Parkinson's disease or 
Alzheimer's disease.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  In 38 C.F.R. § 3.311(b), adjudicators are 
instructed to perform an initial review of such claims.  When 
it is determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease; 3) which first became manifest 
five years or more after exposure; the claim must be referred 
to the VA Under Secretary for Benefits for further 
consideration prior to adjudication.  If any of these three 
requirements are not met, it shall not be determined that a 
disease has resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b).

None of the veteran's disorders currently on appeal are among 
those included in 38 C.F.R. § 3.311(b)(2).  The evidence also 
does not suggest that the veteran's Parkinson's disease or 
Alzheimer's disease are due to ionizing radiation exposure.  
If a claim is based on a disease not listed in 38 C.F.R. § 
3.311, the claim is nevertheless to be considered under the 
regulation provided the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a disease that may be inducted by ionizing 
radiation, meeting the definition of a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(2), (4).  As the weight of the 
medical evidence discussed below does not relates the 
veteran's Parkinson's disease or Alzheimer's disease to 
radiation exposure, there is no competent evidence 
establishing that these claimed disorders may be radiogenic 
diseases under 38 C.F.R. § 3.311 and thus further development 
under 38 C.F.R. § 3.311 based on a contention of radiation 
exposure during active service is not warranted.  

The appellant presented testimony and statements relating the 
veteran's cause of death to radiation exposure, however the 
probative medical evidence discussed below does not reflect 
this.  As to the appellant's opinion that the veteran's 
causes of death are related to radiation, the appellant as a 
lay person is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Lastly, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Service connection on a direct basis is not warranted for 
Parkinson's disease or Alzheimer's disease as the weight of 
the medical evidence of record does not relate Parkinsons' 
disease or Alzheimer's disease to service, including to 
ionizing radiation exposure.  

The evidence in favor of the appellant's claim consists of 
private opinions provided by the veteran's private doctor, 
Dr. N.S., dated in July 1999, March 2002 and December 2006.  
In July 1999, Dr. N.S. indicated that the veteran has had a 
dementing process that has been going on for many years and 
his wife reported that he was exposed to radiation in 
Nagasaki and Hiroshima.  Dr. N.S. noted that the central 
nervous system is fairly impervious to radiation, however he 
was not certain as to what could have happened to the veteran 
after having been exposed to evidently significant dosages of 
radiation.  Dr. N.S. concluded that the veteran did not have 
Alzheimer's or Parkinson's and what he has is certainly 
reminiscent of exposure to toxins or perhaps even radiation.  
In March 2002, Dr. N.S. indicated that at the appellant's 
request, he is submitting his opinion that the veteran's 
dementia and medical problems were as likely as not caused by 
his exposure to radiation from Hiroshima and Nagasaki.  In 
December 2006, Dr. N.S. wrote that although the veteran had 
symptoms similar to Alzheimer's disease and Parkinson's 
disease, he does not feel that this was the cause of his 
condition.  He concluded that the veteran's illness and 
symptoms were related to radiation.  Dr. N.S. noted that he 
cannot prove this as he does not have access to the veteran's 
post mortem autopsy studies.  

The evidence against the appellant's claims consists of VA 
opinions in August 1999, October 1999 and October 2008.  In 
August 1999 and October 1999, Dr. N.O., Program Chief for 
Clinical Matters concluded that it was unlikely that the 
veteran's neurological problems could be attributed to the 
low radiation dose that U.S. occupation personnel stationed 
at Hiroshima or Nagasaki are estimated to have received.  He 
explained that DTRA has estimated that the maximum radiation 
dose a U.S. serviceman would have received as a result of 
occupation at Hiroshima or Nagasaki would be less than 1 rem, 
which is a low radiation dose and the probability of causing 
harm in most healthy individuals at doses of less than 10 rem 
as a result of deterministic effects is close to zero (citing 
Institute of Medicine Report, Adverse Reproductive Outcomes 
in Families of Atomic Veterans: The Feasibility of 
Epidemiologic Studies, 1995, pages 23-24).  

On the most recent VA opinion of record in October 2008, the 
examiner, a surgeon, reviewed the file and concluded that he 
could not resolve the issue whether the veteran's causes of 
death were related to service without resort to mere 
speculation.  His rationale was that the crux of the matter 
remains whether or not the veteran's radiation was 
significant to cause his neurologic disease.  The examiner 
noted there are no medical studies linking dementia or 
Alzheimer's disease to radiation exposure.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinions because the opinions 
are supported by a rationale, detailed and consistent with 
other evidence of record.  The Board rejects the favorable 
opinions by the veteran's private doctor, Dr. N.S., because 
while he concluded in March 2002, after the veteran died, 
that the veteran's dementia and medical problems were as 
likely as not caused by his exposure to radiation from 
Hiroshima and Nagasaki, prior to the veteran's death in July 
1999 he opined that the veteran's disorder was reminiscent of 
perhaps even radiation and more recently in December 2006, 
the doctor concluded that he could not prove the veteran's 
illness and symptoms were related to radiation as he does not 
have access to the veteran's post mortem autopsy studies.  An 
opinion expressed in the term of possibility also implies 
that it may not be possible and it is too speculative to 
establish a nexus between the veteran's neurological 
disorders and service.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (The term "possibility" also implies that it "may not 
be possible" and it is too speculative to establish a 
nexus.).  Furthermore, Dr. N.S., did not have all the 
relevant facts before him as the veteran was not in Hiroshima 
and in December 2006, Dr. N.S. noted that he did not have 
access to the veteran's post mortem autopsy studies.  
Conversely, the VA opinions in August 1999 and October 1999 
were based on the level of the veteran's radiation exposure, 
which was confirmed by DTRA in July 2007.  In October 2008 
the VA examiner, after extensively reviewing the veteran's 
file, indicated it would be speculative to relate the 
veteran's cause of death to radiation exposure in service as 
there is no medical evidence directly linking dementia or 
Alzheimer's disease to radiation exposure.  

In order to establish direct service connection for the cause 
of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312.

The medical evidence of record reveals diagnoses of 
Parkinson's' disease and probable Alzheimer's disease.  
Private medical records in March and April 1987, show a 
diagnosis of dementia and Alzheimer's dementia.  On 
evaluation in December 1990, the veteran related his memory 
problems to radiation exposure during service in Japan.  The 
impression was history of Alzheimer's and possible early 
Parkinson's.  Private medical records show that in April 
1995, the veteran was hospitalized for acute psychosis 
secondary to Parkinson's and Alzheimer's disease.  A 
discharge summary from a private hospital shows that on 
December 10, 1999, less than two months prior to the 
veteran's death, he had severe Alzheimer's disease and 
Parkinson disease - associated with a dementia complex.  The 
veteran died at his residence on January [redacted], 2000.  The 
causes of death on the death certificate were Parkinson's due 
to (or as a consequence of) Alzheimer's.  An autopsy of the 
veteran's brain in March 2000, shows probable Alzheimer's 
disease.  The examiner noted the veteran had a long history 
of dementia diagnosed as probable Alzheimer's disease in 
1987.  There is no evidence of in-service incurrence or 
aggravation of these disorders, or of the development of 
psychoses within one year following discharge from service.  

As discussed above, the opinions suggesting a relationship 
between the veteran's causes of death and service are 
speculative.  The Board, however, does not accord substantial 
probative weight to speculative medical opinions that are 
unsupported by clinical findings or rationale.  See 38 C.F.R. 
§ 3.102; see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence that does little more than suggest a 
possibility that illnesses might have been caused by service 
radiation exposure is insufficient to establish service 
connection); see also Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).

As for the appellant's testimony and statements in which she 
associates the veteran's causes of death with radiation 
exposure in service, where, as here, the determinative 
questions involve a medical diagnosis and medical causation, 
competent medical evidence is required to substantiate the 
claim, and the appellant as a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
the favorable medical evidence has been rejected for the 
reasons articulated above, there is a preponderance of the 
evidence against the claim that the veteran's death was 
related to service or to a service-connected disability and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).





ORDER

Service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


